Title: To Benjamin Franklin from Marie-Laurence de Bonte de Kerguelen, 22 September 1778
From: Kerguelen, Marie-Laurence de Bonte de
To: Franklin, Benjamin


Monsieur
Paris le 22 7bre 1778 a St. Thomas rue de seve F.b.st g.m.[Faubourg St. Germain]
Des raisons de santé m’enpechent de me rendre chez vous pour vous communiquer la lettre de mon marÿ qui desire avoir le commendement d’une des fregate que l’on m’a assuré que vous faite construire en hollande. C’est avec l’agrement de m. de Sartine que je vous en fait la demande. Ce ministre rendera justice a ses tallens et moi je me rend garrante de son zele. C’est toute une famille qui s’unit a moi pour vous en soliciter. C’est un des parents de m. de Kerguelen qui vous remettera cette lettre et qui s’est chargé de touts les regrets que j’ai de ne pouvoir aller moi meme chez vous. J’ai l’honneur d’etre Monsieur votre tres humble et tres obeissante servant
Bonte DE Kerguelen
 
Endorsed: Made. de Kerguelin Ship.
